ORDER
The Director of the Office of Lawyers Professional Responsibility has filed a petition for disciplinary action alleging that respondent Kevin P. Carroll committed professional misconduct warranting public discipline, namely, failure to account to a client for funds received on her behalf, neglect and noncommunication with clients in two divorce matters, neglect, noncom-munication, incompetence and misrepresentations to a client in a personal injury matter which resulted in the client’s claim being dismissed, failure to file state and federal withholding and corporate tax returns for respondent’s law office, failing to maintain and preserve trust account records, and failing to cooperate with the disciplinary investigations of four client complaints in violation of Rules 1.1, 1.3, 1.4, 1.15(c)(1), (2) and (4), 1.15(h), 4.1, 8.1(a)(3) and 8.4(c) and 8.4(d), Minnesota Rules of Professional Conduct.
Respondent admits his conduct violated the Rules of Professional Conduct, waives his rights pursuant to Rule 14, Rules on Lawyers Professional Responsibility (RLPR), and has entered into a stipulation with the Director wherein they jointly recommend that the appropriate discipline is an indefinite suspension from the practice of law for a minimum of three years and payment of $900 in costs pursuant to Rule 24, RLPR.
This court has independently reviewed the file and approves the jointly recommended disposition.
IT IS HEREBY ORDERED that respondent Kevin P. Carroll is indefinitely suspended from the practice of law for a minimum period of three years, that he pay $900 in costs pursuant to Rule 24, RLPR, and that he not be permitted to petition for reinstatement until he has met the following conditions:
1. Successful completion of the professional responsibility portion of the bar examination.
2. Compliance with Rule 26, RLPR.
3. Reimbursement of $1,982 to Cynthia Henry.
4. Satisfaction of continuing legal education requirements pursuant to Rule 18(e)(4), RLPR.
BY THE COURT: Alan C. Page Associate Justice